DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 11-20 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on 05/02/2021 is acknowledged. Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. 
Claims 11-20 are under consideration in this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both the oxygen inlet and the water inlet in Figure 4. Based on Figures 2-3 and Paragraph 0092, it appears that the water inlet should instead be designated by “112”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “121” has been used to designate both the frame of outer frame portion 120 and the frame of outer frame portion 110 in Figure 4. Based on Figures 2-3 and Paragraph 0092, it appears that the frame of outer frame portion 110 should instead be designated by “111”.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the last sentence refers to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 11, 13-15 and 17 are objected to because of the following informalities:  
In claim 11, line 9, “wherein the outside” should read “and wherein the outside”
In claim 13, line 14, “wherein water” should read “and wherein water”.  
In claim 14, line 2, “collection line collects” should read “collection line that collects”.
In claim 15, line 8, “wherein the second” should read “and wherein the second”.
In claim 17, lines 7-8, the word “catalyst” should be inserted after both occurrences of the phrase “oxygen evolution reaction (OER)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a second support and a second catalyst layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previous mention of a “first support” or “first catalyst layer” in claim 13, upon which claim 18 is dependent. For the purpose of examination, claim 18 has been interpreted as being dependent on claim 17.
Claim 19 recites the limitation "a second support and a second catalyst layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previous mention of a “first support” or “first catalyst layer” in claim 13, upon which claim 19 is dependent. For the purpose of examination, claim 19 has been interpreted as being dependent on claim 17.
All claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (“An electrochemical oxygen separator using an ion-exchange membrane as the electrolyte”, Journal of Applied Electrochemistry, 1986), hereinafter Fujita.
Regarding claim 11, Fujita discloses an oxygen generator (see e.g. Fig. 1, “electrochemical oxygen separator”), comprising a cathode (see e.g. Fig. 1, “air cathode”), an anode (see e.g. Fig. 1, “oxygen anode”), and an air supply unit (see e.g. Fig. 5, 10 dm3 chamber; Page 938, Col. 2, lines 12-17); wherein an outside air is introduced to the cathode (“atmospheric air”, see e.g. Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 1-3) and an oxygen reduction reaction occurs at the cathode (see e.g. Page 938, Col. 1, Equation 1), wherein water is supplied to the anode (see e.g. Fig. 1, water entering anode side), and an oxygen evolution reaction occurs at the anode (see e.g. Page 938, Col. 1, Equation 2), wherein an air flow rate of the outside air which is introduced to the cathode is 4 dm3/min (see e.g. Page 938, Col. 2, lines 17-20), equal to 4000 ccm, wherein the outside air is forcibly introduced to the cathode by the air supply unit (via an “air circulation pump”, see e.g. Fig. 5 and Page 938, Col. 2, lines 12-17).

Regarding claim 13, Fujita discloses a membrane electrode assembly including the anode, the cathode, and an electrolyte membrane (see e.g. Fig. 2, “ion-exchange membrane with electrodes”); a first electrode connected to the anode and supplying power to the anode (see e.g. Fig. 1, lower electrode of power supply connects to the oxygen anode); a second electrode connected to the cathode and supplying power to the cathode (see e.g. Fig. 1, upper electrode of power supply connects to the air cathode); and a water supply source (see e.g. Fig. 6, tank containing water), wherein the electrolyte membrane is provided between the anode and the cathode (see e.g. Fig. 1, Nafion membrane between the anode and cathode), wherein the water supply source supplies water to the anode (see e.g. Fig. 5, water is circulated to the anode; Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 10-12), wherein the air supply unit supplies oxygen to the cathode (see e.g. Page 938, Col. 2, lines 12-17), wherein oxygen is generated at the anode using an oxygen evolution reaction (see e.g. Page 938, Col. 1, Equation 2), wherein water is generated at the cathode using an oxygen reduction reaction (see e.g. Page 938, Col. 1, Equation 1).
Regarding claim 14, Fujita discloses a water collection line that collects water generated at the cathode, wherein the water collection line is provided in the water supply source (water vented from the cathode cavity returns to the water tank, see e.g. Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 10-12).
2” outlet shown on the anode side); and wherein the second outer frame portion includes a second outer frame (see e.g. Fig. 2, air feed plate); an oxygen inlet positioned at one side of the second outer frame (see e.g. Fig. 1, air inlet on cathode side); and a water outlet positioned at the other side of the second outer frame (water is “vented” from the cathode cavity, see e.g. Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 7-12).
Regarding claim 16, Fujita discloses water supplied from the water supply source being supplied to the anode through the water inlet (see e.g. Fig. 5, water is circulated to the anode; Page 939, Col. 2, under “Life tests of electrochemical oxygen separators”, lines 10-12), wherein at the anode, hydrogen ions, oxygen, and electrons are generated by electrolyzing water (see e.g. Page 938, Col. 1, Equation 2), and the generated oxygen is discharged through the oxygen outlet (see e.g. Fig. 1, “Water + O2” outlet shown on the anode side), and wherein, at the cathode, oxygen in air supplied from the oxygen inlet reacts with hydrogen ions being moved by passing through the electrolyte membrane to generate water (see e.g. Page 938, Col. 1, Equation 1), and the generated water being discharged through the water outlet (water is “vented” from the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Anastasopoulos et al. (U.S. 2013/0101911), hereinafter Anastasopoulos.
Regarding claim 17, Fujita teaches all the elements of the oxygen generator of claim 13 as stated above. Fujita further teaches the anode including a first catalyst layer comprising an oxygen evolution reaction catalyst, the catalyst being platinum (see e.g. Page 936, Col. 1, under “Bonding of electrodes onto the ion-exchange membrane”, 
Anastasopoulos relates to a fuel cell comprising an anode cathode include a catalyst (see e.g. Abstract), wherein the catalysts are supported on carbon in suitable forms such as carbon black, or carbon nanotubes (see e.g. Paragraph 0107, lines 1-3). Carbon supported catalysts increase the surface area of the catalysts while providing sufficient conductivity and chemical stability under fuel cell operating conditions (see e.g. Paragraph 0107, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode catalyst of Fujita to be provided on a carbon support such as the carbon black or carbon nanotubes taught by Anastasopoulos in order to increase the surface area of the catalyst while maintaining good conductivity and chemical stability in operation.
Regarding claim 18, Fujita in view of Anastasopoulos teaches the cathode including a second support and a second catalyst layer positioned at one side of the support, wherein the support includes carbon, and the catalyst layer includes a catalyst for ORR, the catalyst being platinum (platinum catalyst loaded onto “graphitized furnace black powder” support, see e.g. Fujita Page 936, Col.1, under “Bonding of electrodes onto the ion-exchange membrane”, lines 25-28).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Anastasopoulos, as applied to claim 17 above, further in view of Merzougui et al. (U.S. 2015/0280245), hereinafter Merzougui.
 19, Fujita in view of Anastasopoulos teaches all the elements of the oxygen separator of claim 17 as stated above. Fujita in view of Anastasopoulos further teaches the cathode including a second support and a second catalyst layer positioned at one side of the support, wherein the support includes carbon (platinum catalyst “graphitized furnace black powder” support, see e.g. Page 936, Col.1, under “Bonding of electrodes onto the ion-exchange membrane”, lines 25-28). Fujita does not teach the catalyst layer including a Fe-N-C catalyst, instead teaching the catalyst being platinum.
	Merzougui teaches a catalyst layer for oxygen reduction reactions (see e.g. Paragraph 0028, lines 1-3), comprising a Fe—N—C catalyst on a carbon support (see e.g. Paragraph 0036, lines 27-30). This Fe—N—C catalyst overcomes limitations of Pt-based catalysts including slow kinetics of oxygen reduction reactions, high cost, and low stability (see e.g. Paragraph 0004, lines 4-6, and Paragraph 0028, lines 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode catalyst of Fujita in view of Anastasopoulos to comprise the Fe—N—C catalyst taught by Merzougui in order to provide faster kinetics for oxygen reduction, lower costs, and higher stability than the platinum catalyst.
Regarding claim 20, Fujita in view of Anastasopoulos and Merzougui teaches the Fe—N—C catalyst promoting ORR (see e.g. Merzougui Paragraph 0028, lines 1-3). Fujita in view of Merzougui does not explicitly teach the Fe—N—C catalyst inhibiting hydrogen evolution, but as this material is the same as that in the instant specification (see e.g. Paragraph 00112 of the instant specification), and no additional structure or .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giddey et al. (U.S. 2008/0283412) teaches a PEM based water electrolysis stack which may operate exclusively as an oxygen generator, in which air, at a rate of 2.0 L/min and greater than atmospheric pressure, is supplied to a cathode, resulting in the generation of water, and water is supplied to an anode, resulting in the generation of oxygen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795